DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 & 20, drawn to a medical sheath, classified in A61B2017/3488.
II. Claims 11-19, drawn to a method for carrying out a medical procedure, classified in A61B2017/00247.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in a materially different process than that of Invention II, such as in a method of anchoring a sheath for delivery of an endoscope within a hollow lumen or organ within the body for visualization.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Samuel Tekie on 3/21/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 & 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose, teach, or suggest neither alone nor in combination a second actuator actuatable to move the anchor between the lock configuration and the release configuration [claim 6] or wherein the anchoring mechanism further comprises a perforating tip for perforating the anatomical feature [claim 8].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US Pub. No. 2018/0242978 A1).
Regarding claim 1, Chou et al. disclose a medical sheath (Figs. 15A-17B) comprising: an elongate member 402 (Figs. 15A-17B) having a proximal portion defining a proximal end and a distal portion defining a distal end, and a first lumen 410 (Figs. 15A-17B) extending through the elongate member 402 and open at the proximal and the distal end for passage of a medical device through the lumen; and an anchoring mechanism 102 (Figs. 17A-17B) that is deployable from the elongate member 402 and comprises an anchor 102 that is removably securable to an anatomical feature to secure the elongate member 402 to the anatomical feature, and a connector (proximal end of actuator 104 - Figs. 17A-B) securing the anchor 102 to the elongate member 402.
Regarding claim 2, Chou et al. further disclose a second lumen 408 (Figs. 15A-17B) extending through the elongate member 402 and open at the distal portion, wherein the anchor 102 is movable between a storage position in which the anchor 102 
Regarding claim 3, Chou et al. further disclose a first actuator 104 (Figs. 17A-17B) actuatable to move the anchor between the storage position and the deployed position.
Regarding claim 4, Chou et al. further disclose wherein when in the deployed position, the anchor 102 is spaced radially from the elongate member 402 (102 expands when delivered).
Regarding claim 5, Chou et al. further disclose wherein the anchor 102 is movable between a lock configuration for securing to the anatomical feature and a release configuration for releasing the anatomical feature (functional aspects of anchor 102 are described in at least paragraphs [0097]-[0098] & [0102]-[0103]).
Regarding claim 9, Chou et al. further disclose wherein the anchor 102 comprises an expandable structure (Figs. 17A-17B), and the expandable structure is expanded when the anchor is in the lock configuration and is retracted when the anchor is in the release configuration (functional aspects of anchor 102 are described in at least paragraphs [0097]-[0098] & [0102]-[0103]).
Regarding claim 10, Chou et al. further disclose a handle 404 secured to the proximal portion of the elongate member 402, wherein the connector 104 comprises a wire secured at a first end to the handle and at a second end to the anchor 102 (Figs. 15A-17B).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunsford et al. (US Pub. No. 2011/0137394 A1).

Regarding claim 20, Lunsford et al. disclose a transseptal perforation system (Fig. 4), comprising a sheath 60 (Fig. 4) comprising i) an elongate member 62 (Fig. 4) having a proximal portion defining a proximal end and an opposed distal portion defining a distal end, and a first lumen (through which element 74 is received - Fig. 4) extending through the elongate member 62 and open at the proximal end and the distal end, and ii) an anchoring mechanism (Fig. 4) that is deployable from the elongate member and comprises an anchor 92 (Fig. 4) that is removably securable to an anatomical feature to secure the elongate member 62 to the anatomical feature, and a connector (proximal wire portions 90 - Fig. 4) securing the anchor 92 to the elongate member 62; a dilator  74 (Fig. 4; paragraph [0034]) advanceable through the lumen from the proximal end to the distal end and having a dilating tip (Fig. 4); and a perforation device 80 advanceable through the dilator 74 towards the dilating tip and having a perforating tip 82 (Fig. 4; paragraphs [0034]-[0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US Pub. No. 2018/0242978 A1) in view of Alkhatib (US Pub. No. 2008/0228223 A1).
Regarding claim 7, Chou et al. fail to further disclose wherein the anchor comprises a clamp for clamping onto the anatomical feature, and wherein in the lock configuration the clamp is closed and in the release configuration the clamp is open.
However, Alkhatib teach an anchoring mechanism associated with a delivery/medical sheath wherein the anchoring mechanism includes a clamp for clamping onto an anatomical feature, wherein the clamp has a lock configuration where it is closed and a release configuration where it is open (Figs. 35A-C; paragraph [0081]).  Since both the anchoring mechanisms in Chou et al. and Alkhatib are delivered through medical sheaths and function to attach/anchor to an anatomical feature, it would have been within the means of one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the clamping anchor of Alkhatib for the expanding anchor in Chou et al.’s sheath system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 24, 2022